Citation Nr: 1044734	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-18 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating higher than 10 percent for post-
traumatic cephalgia (headaches) prior to March 9, 2009, and a 
rating higher than 30 percent since.


WITNESSES AT HEARING ON APPEAL

The Veteran, B. S., and W. H.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1984 to July 
1986.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

In September 2008, as support for his claim, the Veteran 
testified at a hearing at the Board's offices in Washington, DC 
(Central Office hearing), before the undersigned Veterans Law 
Judge.

The Board advanced this case on the docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  See also 38 U.S.C.A. § 7107(a)(2) (West 
2002).

In February 2009, the Board remanded the claim for a higher 
rating for the headaches to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  The additional development of this claim 
especially included having the Veteran reexamined to reassess the 
severity of his headaches.

The Veteran had this requested VA compensation examination on 
March 9, 2009, and in a decision since issued in October 2010 the 
AMC increased the rating for the headaches from 10 to 30 percent 
- but only retroactively effective from that March 9, 2009, VA 
compensation examination.  The Veteran has continued to appeal, 
requesting an initial rating higher than 10 percent prior to that 
date and a rating higher than 30 percent since.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is 
seeking the highest possible rating for all periods in question, 
unless he expressly says otherwise).

Since recertification of his claim to the Board in November 2010, 
the Veteran has submitted additional evidence but has waived his 
right to have the RO initially consider it.  See 38 C.F.R. §§ 
20.800, 20.1304(c) (2010).



Additional claims for service connection for a thoracic spine 
disability and a total disability rating on the basis of 
individual unemployability (TDIU) have been raised by the record, 
but they have not been initially adjudicated by the RO as the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to the RO 
for appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board generally does not have 
jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  Especially when resolving all reasonable doubt in his favor, 
the most probative, i.e., competent and credible, medical and 
other evidence of record establishes the Veteran's headaches have 
been very frequent, completely prostrating, prolonged, and have 
caused severe economic inadaptability since the receipt of his 
underlying claim for service connection on October 25, 2006.

2.  There is no evidence, however, of exceptional or unusual 
circumstances as to render impractical the application of the 
regular rating schedule standards.


CONCLUSION OF LAW

Effectively since October 25, 2006, the criteria are met for a 
higher 50 percent initial rating for the headaches, though no 
greater rating, including on an 
extra-schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.124a, Diagnostic Codes 8199-8100 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) enhanced VA's duties to 
notify and assist Veterans with claims for VA benefits.  The VCAA 
was codified at 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 
5126, and the implementing regulations were codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, though, since the Board is granting the Veteran's claim for 
a higher initial rating for his headaches - indeed, assigning 
the highest possible schedular rating of 50 percent for this 
condition retroactive to the date of receipt of his claim on 
October 25, 2006 (so supplanting both the initial 10 percent 
rating he had prior to March 9, 2009, and the higher 30 percent 
rating he has had since), there is no need to discuss whether 
there has been compliance with these notice-and-duty-to-assist 
provisions of the VCAA.  This is because even were the Board to 
assume, for the sake of argument, there has not been, this is 
ultimately inconsequential and, therefore, at most 
nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  His claim is being 
granted, regardless, to the fullest extent possible.

II.  Whether the Veteran is Entitled to an Initial Rating Higher 
than 10 Percent prior to March 9, 2009, and a Rating Higher than 
30 Percent Since


Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which is 
based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When reasonable doubt arises as to the degree of disability, this 
doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings may be assigned for separate periods of time based upon 
the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  In other words, the Veteran's rating may be "staged" to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at others.

The Veteran already has what amounts to a "staged" rating since 
his initial rating was 10 percent prior to March 9, 2009, and has 
been 30 percent since.  The Board therefore need only determine 
whether this was an appropriate staging of his rating.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, irrespective of whether the Veteran raised 
them, as well as the entire history of his disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The ratings for the Veteran's headaches - both the initial 10 
percent rating as of October 25, 2006, and the greater 30 percent 
rating as of March 9, 2009, were determined considering the 
requirements of Diagnostic Codes (DCs) 8199-8100.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27.



DC 8199 represents an unlisted disability requiring rating by 
analogy to one of the disabilities listed under 38 C.F.R. § 
4.124a.  38 C.F.R. § 4.27.  DC 8100 specifically concerns 
migraines.  When there are characteristic prostrating attacks 
averaging one in two months over the last several months, a 10 
percent rating is warranted.  If instead there are characteristic 
prostrating attacks occurring on average once a month over the 
last several months, a higher 30 percent rating is warranted.  
And the maximum permissible 50 percent rating under this code 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating," nor has the 
Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (wherein 
the Court quotes DC 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, "prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."

As the Board noted in the February 2009 remand, in April 2007, 
the Veteran had had a VA neurological examination.  He had 
reported headaches emanating from the posterior aspect of his 
skull, which increased to encompass his entire head.  He was 
unable to describe the character of his pain, whether it was 
throbbing or constant in nature.  He took Vicodin for pain 
relief.  On objective clinical evaluation, the examining 
physician had noted the Veteran was a poor historian, and that it 
was difficult to obtain a chronology of events and description of 
his symptomatology.  Examination of cranial nerves 2 through 12 
had revealed no gross abnormalities.  He did not have 
retinopathy.  Palpation over the right and left temporal arteries 
did not reveal any tenderness.  There was no paralysis or paresis 
noted in any of his extremities.  Deep tendon reflexes were 
normal.  There was pain and tenderness noted on palpation of the 
neck, but the examiner stated this was unrelated to the 
headaches.  There also was no evidence of sensory or neurological 
deficits in his extremities.  The examiner diagnosed chronic 
headaches that were possibly post-traumatic.  The examiner did 
not (and, for that matter, could not given the Veteran's limited 
reported history) state how often the headaches had occurred, as 
it was an examination for service connection, not for an 
increased evaluation.

Consequently, the Board found the record did not contain 
sufficient information to decide the claim for a higher rating 
for the now service-connected disability, as the remainder of the 
Veteran's record also did not describe the frequency of his 
prostrating attacks.  So the Board remanded the claim for another 
VA examination addressing the appropriate rating criteria.  38 
C.F.R. § 4.2. 

The Veteran, as mentioned, had this requested additional VA 
examination in March 2009.  The report of it indicates he 
complained of weekly headaches during the immediately preceding 
12 months (so over the course of that last year), with most 
attacks being prostrating and lasting 1 or 2 days.  

The Veteran had a still additional VA examination in June 2010.  
The report of this even more recent examination provides a 
diagnosis of headache, initially posttraumatic cephalgia, and now 
a headache with migraine characteristics of unilaterality, 
throbbing character, severe prostrating episodes, and a 
suggestion of an aura with a feeling of pressure in the head 
before the acute headache actually develops.  This report further 
indicates the Veteran does not group together vascular headaches 
sufficient to diagnose cluster headaches, but that he has 
prostrating headaches occurring 3 to 4 times per month.

In his November 2010 statement, the Veteran described his 
headaches as "totally disabling" and lasting 2 to 3 days at a 
time, and essentially as having been of such severity at least 
since the effective date of service connection for this condition 
on October 25, 2006.  He is competent to make this assertion, 
even as a layman, so the only remaining question is whether his 
lay testimony concerning this is also credible to ultimately give 
his lay testimony probative value.  See Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See, too, Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006) (indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).  And here, the Board finds 
the Veteran's statements regarding the severity and duration of 
his headaches to be consistent and uncontradicted by the medical 
evidence of record; so his testimony is credible and highly 
probative of this determinative issue.

Furthermore, the Veteran's VA medical records document his 
ongoing treatment for headaches.  And there was not a VA 
compensation examination adequately addressing the severity of 
his headaches until March 2009, so perhaps that is why the AMC 
used the date of that examination as the date it was first shown 
he was entitled to a higher 30 percent rating (rather than just 
the initial 10 percent).  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997) (discussing the three possible effective dates that 
may be assigned depending on the facts of the case:  (1) if an 
increase in disability occurs after the claim is filed, the date 
that the increase is shown to have occurred (date entitlement 
arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in 
disability precedes the claim by a year or less, the date that 
the increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability 
precedes the claim by more than a year, the date that the claim 
is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Here, the Veteran has attested to having experienced migraines of 
the frequency and duration needed for an even higher 50 percent 
rating since filing his underlying claim for service connection 
on October 25, 2006.  Therefore, especially when resolving all 
reasonable doubt in his favor (see 38 C.F.R. § 4.3), there is the 
required medical and other evidence of record establishes his 
headaches have been very frequent, completely prostrating, 
prolonged, and have caused severe economic inadaptability since 
the receipt of his underlying claim for service connection on 
October 25, 2006.



When, as here, the Veteran receives the highest possible rating 
under the applicable diagnostic code (50 percent is the highest 
possible schedular rating under DC 8100), the Board must 
additionally consider whether he is entitled to an even higher 
rating on an extra-schedular basis.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2010).

The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell, 9 Vet. App. at 339.  
Although the Board may not assign an extra-schedular rating in 
the first instance, it must specifically adjudicate whether to 
refer a case for extra-schedular evaluation when the issue either 
is raised by the claimant or reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1.  See, too, Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  So, here, as there is no evidence of exceptional or 
unusual circumstances, such as frequent hospitalization or marked 
interference with employment - meaning above and beyond that 
contemplated by the schedular rating (which is now 50 percent as 
a result of this decision), suggesting the Veteran is not 
adequately compensated by the regular rating schedule, the Board 
finds no reason to refer this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b).  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995) and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  See also VAOPGCPREC 6-96 (August 16, 1996).

Keep in mind the Board is additionally referring a TDIU claim to 
the RO for appropriate development and consideration.  So to the 
extent the Veteran is alleging his headaches and other service-
connected disabilities preclude him from obtaining and 
maintaining substantially gainful employment, this will be 
decided when adjudicating this other claim.  And the evaluation 
and treatment he has received for his headaches has been 
primarily, if not exclusively, on an outpatient basis, not as an 
inpatient, much less frequent inpatient.




ORDER

A higher 50 percent initial rating is granted for the headaches, 
retroactively effective from October 25, 2006, subject to the 
statutes and regulations governing the payment of VA 
compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


